Title: To Benjamin Franklin from Benjamin Morel Dufaux, 12 May 1784
From: Morel Dufaux, Benjamin
To: Franklin, Benjamin



Paris 12th May, [1784]hotel des Prouvairs rue des Prouvairs
Honourable Sir.

If real Services rendered to the Subjects of the united States in the most Critical times when no Soul durst to Employ himself for, fearing blame, can Entitle to Claim of the protection of your Excellency, I flatter I have an undoubtfull right to it. Those Important Services I have already mentioned in a memoir I had presented to your Excellency but having thought it more usefull for me to State them myself, I supposed my Coming to Paris was the real way to pay you my respects. Shall Esteem myself happy your Excellency wou’d permit me to be introduced by M Grand who at all times has honoured my family with his much Esteemed friendship.
I am with Respect, of your Excellency the most humble & most obedient Servant

Morel Dufauxof Dunkirk
His Excellency Benjamin franklin Esqr Passy

 
Notation: Morel Dufaux 12 May
